Case 4:18-cv-10497-SDD-RSW ECF No. 55, PageID.1537 Filed 12/23/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN




 Tommy Schuette,

                                   Plaintiff(s),
 v.                                                    Case No. 4:18−cv−10497−SDD−RSW
                                                       Hon. Stephanie Dawkins Davis
 Steven P. Rand, et al.,

                                   Defendant(s),



           ORDER OF REFERENCE TO UNITED STATES MAGISTRATE JUDGE

    IT IS ORDERED that this matter is referred to U.S. Magistrate Judge Whalen pursuant to
 28 U.S.C. § 636(b)(3), for the following purpose(s):

       • Conduct settlement conference

      ADDITIONAL INFORMATION:           Settlement Conference to be held by February 11, 2021.




                                                   s/Stephanie Dawkins Davis
                                                   Stephanie Dawkins Davis
                                                   United States District Judge



                                      Certificate of Service

    I hereby certify that on this date a copy of the foregoing notice was served upon the parties
 and/or counsel of record herein by electronic means or first class U.S. mail.



                                                   s/T. Hallwood
                                                   Case Manager

 Dated: December 23, 2020
